Per Curiam:
*583Sara Myers appeals the denial, following an evidentiary hearing, of her Rule 29.15 motion for post-conviction relief. Myers raises five claims on appeal. She argues that the motion court erred in denying her motion for change of judge both as a matter of right and for cause. She then argues that the motion court clearly erred in rejecting her claims that trial counsel was ineffective in failing to (1) impeach a State's witness with evidence of drug intoxication; (2) submit MAI-CR 3d 310.14 regarding the jury's consideration of prior convictions on witness credibility; and (3) submit MAI-CR 3d 310.28 regarding the defense of entrapment. Because the motion court did not clearly err, we affirm. Rule 84.16(b).